Case 1:16-cv-00809-JLS-HBS Document 67 Filed 09/02/20 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

SHARON M. KNOPE,
Plaintiff,
v. 16-cv-809 (JLS) (HBS)
WILLIAM P. BARR, in his official
capacity as Attorney General of the

United States,

Defendant.

 

DECISION AND ORDER

Plaintiff Sharon M. Knope commenced this action on October 11, 2016,
alleging employment discrimination claims against the Attorney General of the
United States based on her employment as the Victim Witness Coordinator for the
U.S. Attorney’s Office for the Western District of New York. Dkt.1.! As relevant
here, Knope asserted claims for disability, gender, and age discrimination, related
hostile work environment and retaliation claims, and a claim for failure to provide a
reasonable accommodation. Dkt. 28, at 16-22. Knope’s claims stem from her

employment as Victim Witness Coordinator, the harassment and efforts to remove

 

1 Knope filed an amended complaint on April 27, 2017, and a second amended
complaint on September 26, 2017. Dkts. 17, 28. The amended complaints swapped
out the defendant to reflect a change in the Attorney General of the United States,
added substantive allegations to the “Absent Without Leave Charge” section, and
corrected some typos, but the allegations remained substantively the same, and
Knope did not add to or alter her causes of action. Compare Dkt. 1, with Dkt. 17
and Dkt. 28.
Case 1:16-cv-00809-JLS-HBS Document 67 Filed 09/02/20 Page 2 of 4

her from the office that she perceived, her request to remove the on-call portion of
her job duties, and her eventual departure from the office between late-2015 and
early-2016. See generally Dkt. 28, at 4-14.

After Defendant answered the original complaint, the Court referred this
case to United States Magistrate Judge Hugh B. Scott for all proceedings under 28
U.S.C. §§ 636(b)(1)(A), (B), and (C).2 Dkt. 7. Defendant moved for summary
judgment on May 31, 2019. Dkt. 45. Knope responded in opposition on August 12,
2019, and Defendant replied on September 23, 2019. Dkts. 55, 56, 59. And
on October 8, 2019, Judge Scott issued a Report and Recommendation (“R&R”),
recommending that this Court grant Defendant’s motion for summary judgment.
Dkt. 60.

Knope objected to the R&R on October 25, 2019. Dkt. 63. She objected to
certain aspects of the R&R’s introduction, factual summary, and background
information. See id. at 2-4. She also objected to dismissal of her:

1. Claim for failure to accommodate, arguing that her inability to work
any job as of December 7, 2015 did not require dismissal of that claim;
2. Hostile work environment claim,3 arguing that a question of fact

required submission of that claim to a jury;

 

2 Hon. Lawrence J. Vilardo, who was previously assigned to this case, issued the
dispositive referral order. Dkt. 7. On January 6, 2020, this case was reassigned to
the undersigned. Dkt. 66.

3 Knope raised hostile work environment claims based on disability and gender. See
Dkt. 28, at 17, 20. But her objections appear to address only her disability-based
claim. See Dkt. 63, at 6-8.
Case 1:16-cv-00809-JLS-HBS Document 67 Filed 09/02/20 Page 3 of 4

3. Gender discrimination claim, citing evidence that males were given
preferential treatment in her office; and
4, Retaliation claims, arguing that she presented clear evidence that a
retaliatory animus toward her existed.
See Dkt. 63 at 4-9. Knope argues that this Court must reject the R&R because the
R&R erred in considering certain facts, reached incorrect legal conclusions,
misapplied caselaw, and encroached on factual matters reserved for ajury. See id.
at 10. Defendant responded in opposition to Knope’s objections on November 12,
2019. Dkt. 65. Knope did not file a reply.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 686(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(8).

This Court carefully reviewed the R&R and the relevant record. Based on

that de novo review, the Court accepts Judge Scott’s recommendation to grant

Defendant’s motion for summary judgment.
Case 1:16-cv-00809-JLS-HBS Document 67 Filed 09/02/20 Page 4 of 4

For the reasons stated above and in the R&R, the Court GRANTS
Defendant's motion for summary judgment (Dkt. 45). Knope’s second amended

complaint (Dkt. 28) is DISMISSED, with prejudice. The Clerk of Court shall close

this case.
SO ORDERED.
Dated: September 2, 2020

Buffalo, New York _&

aC. L. SINATRA, JRo
TED STATES DISTRICT JUDGE
